DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 4/4/2022 with the election of claim(s) 1-8, 20-30 and species A.  Therefore, claim(s) 9-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  (PLEASE NOTE: in Applicant’s response, dated 4/4/2022, Applicant lists claim(s) 27-28 as withdrawn, however, these claims are listed as pending within the claims – due to the amendments made to the claims they appear to be drawn to the elected species, as such Examiner is assuming they should NOT be withdrawn and is examining them.)  
Applicant's election with traverse of Species A is acknowledged.  The traversal is on the grounds that each of the species identified by the Examiner recited similar features and there is no additional search burden to the Examiner.  This is not found persuasive because the figures in the different species are mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other since the figures are disclosing the various expandable members to be completely different structures.  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one species would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 23-24 is/are objected to because of the following informalities:  
Within claim 23, line 2: bioabsorbable is misspelled.
Within claim 24, line 7: there is an is missing; “member in the delivery configuration” should be --member is in the delivery configuration--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 20-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 9: Applicant claims, “a fixation system comprising […] a fixation device”; it is unclear, and therefore indefinite, what the scope of the claim is directed to – the preamble is to a kit comprising a coaptation aid and a fixation device, however the aforementioned claim requirement is directed to a larger fixation system (as it comprises the fixation device); as such it is unclear whether Applicant is trying to claim a kit of a coaptation aid and a fixation system OR a fixation device.  Claim(s) 2-8, 20-23, which depend from claim 1, inherit all the problems associated with claim 1.
Claim 1 recites the limitation "the delivery system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the self-expanding scaffold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 7-8, which depend from claim 6, inherit all the problems associated with claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 26-27, 30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by St. Goar et al. (US 2010/0016958 A1).
With respect to claim 24:
St. Goar et al. discloses a method for fixation of native leaflets of a heart valve using a coaptation aid, as can be seen in figs. 88-90B, comprising:
introducing a coaptation aid (balloon wire 1250 and balloon 1252) comprising a coaptation catheter (balloon wire 1250) having an expandable member (balloon 1252) at a distal end thereof to a left ventricular outflow tract of a heart (aortic arch AA) via a retrograde approach (paragraph [0229, 0231]), the expandable member (balloon 1252) having a delivery configuration (prior to being inflated) with a reduced cross- dimension and a deployed configuration (after inflation) with an expanded cross-dimension, the expandable member (balloon 1252) in the delivery configuration while being introduced to the left ventricular outflow tract (the balloon isn’t inflated until it’s in position below the posterior leaflet PLF) (paragraph [00231]);
transitioning the expandable member (balloon 1252) from the delivery configuration (prior to being inflated) toward the deployed configuration (after inflation) to contact a ventricular side of a first leaflet (posterior leaflet PLF) of a heart valve (mitral valve MV) and position the first leaflet (posterior leaflet PLF) generally proximate a coapting configuration (the balloon 1252 may urge the posterior leaflet toward the center) with a second leaflet (anterior leaflet ALF) of the heart valve (mitral valve MV) (paragraphs [0130, 0146, 0179, 0231]); and
delivering a fixation device (either jaws 1210, 1212 OR fixation device 1274) to couple the first leaflet (posterior leaflet PLF) to the second leaflet (anterior leaflet ALF) of the heart valve (mitral valve MV) (paragraphs 0229, 0232]).
With respect to claim 26:
Further comprising, after delivering the fixation device (fixation device 1274): 
transitioning the expandable member (balloon 1252) toward the delivery configuration (prior to being inflated); and
withdrawing the coaptation aid (balloon wire 1250 and balloon 1252) from the left ventricular outflow tract of the heart (aortic arch AA) (although St. Goar et al. does not explicitly recite the removal of the balloon wire 1250 and balloon 1252 these are considered by Examiner to be inherent steps of the procedure; both the balloon wire 1250 and balloon 1252 are not permanent devices – as leaving them in requires the patient to remain sedated/ leaves an opening directly into the patients vasculature, as such it will have to be removed by being retracted along the same path of delivery).
With respect to claim 27:
Wherein the expandable member (balloon 1252) is an expandable scaffold (the balloon 1252 is expandable and as such is considered by Examiner to be an expandable scaffold). 
With respect to claim 30:
Wherein introducing the coaptation aid (balloon wire 1250 and balloon 1252) includes using an access route selected from the group consisting of a femoral artery (femoral artery access route), a brachial artery (brachial artery), and a radial artery (paragraphs [0033-0034, 0229]).
Claim(s) 1-2, 22, 24, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Goldfarb et al. (US 2007/0197858 A1).
With respect to claim 1:
Goldfarb et al. discloses a kit including a coaptation aid, as can be seen in figs. 12A-12B, and a fixation device (fixation device 14), as can be seen in fig. 3, for repair of leaflets of a heart valve (paragraphs 0070, 0096]), comprising:
a coaptation aid (catheter 120 and expandable member 112) comprising a coaptation catheter (catheter 120) having an expandable member (expandable member 112) at a distal end thereof adapted to be introduced to a left ventricular outflow tract of a heart via a retrograde approach, as can be seen in figs. 12A-12B (paragraphs [0075, 0096]), the expandable member (expandable member 112) having a delivery configuration (prior to being expanded) with a reduced cross-dimension and a deployed configuration (after being expanded) with an expanded cross-dimension adapted to contact a ventricular side of a first leaflet of a heart valve, as can be seen in figs. 12B, and position the first leaflet generally proximate a coapting configuration with a second leaflet of the heart valve (positioning the leaflets in a desirable position) (paragraph [0096]); and
a fixation system (fixation device 14 and shaft 12) comprising a delivery catheter (shaft 12) having a distal end, and a fixation device (fixation device 14) removably coupled to the distal end of the delivery catheter (shaft 12) and adapted to couple the first leaflet to the second leaflet of the heart valve (paragraphs 0070-0071, 0096]).
With respect to claim 2:
Wherein the heart valve is a mitral valve, as can be seen in fig. 12A-12B, the first leaflet is an anterior leaflet and the second leaflet is a posterior leaflet (the coaptation aid (catheter 120 and expandable member 112), as disclosed by Goldfarb et al., is capable of being positioned/ contacting either the anterior or the posterior leaflet).
With respect to claim 22:
Wherein the coaptation catheter (catheter 120) is adapted for introduction via the retrograde approach, as can be seen in figs 12A-12B, through an access route selected from the group consisting of a femoral artery, a brachial artery, and a radial artery (the catheter 120 is capable of being delivered via any of these points of access).
With respect to claim 24:
Goldfarb et al. discloses a method for fixation of native leaflets of a heart valve using a coaptation aid, as can be seen in figs. 12A-12B, comprising:
introducing a coaptation aid (catheter 120 and expandable member 112) comprising a coaptation catheter (catheter 120) having an expandable member (expandable member 112) at a distal end thereof to a left ventricular outflow tract of a heart via a retrograde approach, as can be seen in figs. 12A-12B (paragraphs [0075, 0096]), the expandable member (expandable member 112) having a delivery configuration (prior to being expanded) with a reduced cross- dimension and a deployed configuration (after being expanded) with an expanded cross-dimension (paragraphs 0070, 0096]), the expandable member (expandable member 112) in the delivery configuration while being introduced to the left ventricular outflow tract;
transitioning the expandable member (expandable member 112) from the delivery configuration (prior to being expanded) toward the deployed configuration (after being expanded) to contact a ventricular side of a first leaflet of a heart valve and position the first leaflet generally proximate a coapting configuration with a second leaflet of the heart valve (positioning the leaflets in a desirable position) (paragraph [0096]); and
delivering a fixation device (fixation device 14 and shaft 12) to couple the first leaflet to the second leaflet of the heart valve (paragraphs 0070-0071, 0096]).
With respect to claim 26:
Further comprising, after delivering the fixation device (fixation device 14 and shaft 12): 
transitioning the expandable member (expandable member 112) toward the delivery configuration (prior to being expanded); and
withdrawing the coaptation aid (catheter 120 and expandable member 112) from the left ventricular outflow tract of the heart (although Goldfarb et al. does not explicitly recite the removal of the catheter 120 and expandable member 112 these are considered by Examiner to be inherent steps of the procedure; both the catheter 120 and expandable member 112 are not permanent devices – as leaving them in requires the patient to remain sedated/ leaves an opening directly into the patients vasculature, as such it will have to be removed by being retracted along the same path of delivery).
With respect to claim 27:
Wherein the expandable member (expandable member 112) is an expandable scaffold (the expandable member 112 is expandable and as such is considered by Examiner to be an expandable scaffold). 
Claim(s) 1, 3-8, 22-24, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gifford, III (US 2017/0049571 A1) as evidenced by “MitraClip Transcatheter Edge-to-Edge Repair".
With respect to claim 1:
Gifford, III discloses a kit including a coaptation aid and a fixation device for repair of leaflets of a heart valve, comprising:
a coaptation aid (heart valve repair device 100 and shaft 1230 of delivery system) comprising a coaptation catheter (shaft 1230) having an expandable member (heart valve repair device 100), as can be seen in figs. 11A-12B, at a distal end thereof adapted to be introduced to a left ventricular outflow tract of a heart via a retrograde approach (paragraphs [0074-0075, 0091, 0100]), the expandable member (heart valve repair device 100) having a delivery configuration (delivery configuration, as can be seen in figs. 11C-12A) with a reduced cross-dimension and a deployed configuration (expanded configuration, as can be seen in figs. 11A-11B) with an expanded cross-dimension adapted to contact a ventricular side of a first leaflet (posterior leaflet) of a heart valve and position the first leaflet (posterior leaflet) generally proximate a coapting configuration with a second leaflet (anterior leaflet) of the heart valve (paragraph [0100]); and
a fixation system (the image of the device on page 5 from MitraClip Transcatheter Edge-to-Edge Repair") comprising a delivery catheter (delivery catheter) having a distal end, and a fixation device (mitraclip) removably coupled to the distal end of the delivery system (delivery catheter) and adapted to couple the first leaflet to the second leaflet of the heart valve (paragraph [0124]).
With respect to claim 3:
Wherein the coaptation catheter (heart valve repair device 100 and shaft 1230 of delivery system) further comprises a retractable sheath (sheath 1220) having an extended position (prior to being retracted) and a retracted position (after being retracted) (paragraph [0100]).
With respect to claim(s) 4-5:
Wherein the expandable member (heart valve repair device 100) is an self-expandable scaffold (support 110 can be self-expanding) (paragraph [0094]), and the retractable sheath (sheath 1220)is adapted to retract from the extended position (prior to being retracted) toward the retracted position (after being retracted) to expose the expandable scaffold (support 110) and allow the expandable member (heart valve repair device 100) to be transitioned from the delivery configuration (delivery configuration, as can be seen in figs. 11C-12A) toward the deployed configuration (expanded configuration, as can be seen in figs. 11A-11B) (paragraph [0100]).
With respect to claim 6:
Wherein the self-expanding scaffold (support 110 can be self-expanding) comprises a tapered body (as can be seen in fig. 13) having a distal portion with a larger cross dimension (closer to the posterior leaflet) than a proximal portion (closer to the apex of the heart) (paragraph [0102]).
With respect to claim 7:
Wherein the self-expanding scaffold (support 110 can be self-expanding) has a proximal end portion (closer to the ventricular wall) and a distal end portion (closer to the leaflet opening), the distal end portion (closer to the leaflet opening) having at least one notch (depressions 131) (paragraph [0096]) when in the deployed configuration capable of allowing access of the fixation device (mitraclip) to the first leaflet (posterior leaflet) while positioned proximate the coapting configuration with the second leaflet (anterior leaflet).
With respect to claim 8:
Wherein the self-expanding scaffold (support 110 can be self-expanding) has a marker (radiopaque marker) proximate (on the same structure is considered by examiner to be “proximate”) the at least one notch (depressions 131) (paragraph [0122]).
With respect to claim 22:
Wherein the coaptation catheter (shaft 1230) is adapted for introduction via the retrograde approach through an access route selected from the group consisting of a femoral artery, a brachial artery, and a radial artery (paragraph [0075]).
With respect to claim 23:
Wherein the expandable member (heart valve repair device 100 made up of support 110) comprising a material selected from the group consisting of a metal, a super elastic material (shape memory metal), a polymer, a bioresorbable material and combinations thereof (paragraph [0094]).
With respect to claim 24:
Gifford, III discloses a method for fixation of native leaflets of a heart valve using a coaptation aid comprising:
introducing a coaptation aid (heart valve repair device 100 and shaft 1230 of delivery system) comprising a coaptation catheter (shaft 1230) having an expandable member (heart valve repair device 100), as can be seen in figs. 11A-12B, at a distal end thereof to a left ventricular outflow tract of a heart via a retrograde approach (paragraphs [0074-0075, 0091, 0100]), the expandable member (heart valve repair device 100) having a delivery configuration (delivery configuration, as can be seen in figs. 11C-12A), with a reduced cross-dimension and a deployed configuration (expanded configuration, as can be seen in figs. 11A-11B) with an expanded cross-dimension (paragraphs [0091, 0099-0100]), the expandable member (heart valve repair device 100) in the delivery configuration (delivery configuration, as can be seen in figs. 11C-12A) while being introduced to the left ventricular outflow tract (paragraphs [0075, 0099-0100]);
transitioning the expandable member (heart valve repair device 100) from the delivery configuration (delivery configuration, as can be seen in figs. 11C-12A) toward the deployed configuration (expanded configuration, as can be seen in figs. 11A-11B) to contact a ventricular side of a first leaflet (posterior leaflet) of a heart valve and position the first leaflet (posterior leaflet) generally proximate a coapting configuration with a second leaflet (anterior leaflet) of the heart valve (paragraph [0100]); and
delivering a fixation device (mitraclip) to couple the first leaflet to the second leaflet of the heart valve (paragraph [0124]).
With respect to claim(s) 27-28:
Wherein the expandable member (heart valve repair device 100) is a self-expandable scaffold (support 110 can be self-expanding) (paragraph [0094]). 
With respect to claim 29:
Wherein the coaptation catheter (shaft 1230) further comprises a retractable sheath (sheath 1220) (paragraph [0099]), and prior to transitioning the expandable member (heart valve repair device 100), the method further comprising aligning a distal tip of the retractable sheath (sheath 1220) with a hinge point of the first leaflet (the sheath 1220 and the heart valve repair device 100 will be position below the leaflet but must be aligned with the hinge point otherwise the heart valve repair device 100 will be unable to prop/ brace the leaflet in the proper coapting position), and retracting the retractable sheath (sheath 1220) to expose the expandable member (heart valve repair device 100).
With respect to claim 30:
Wherein introducing the coaptation aid (heart valve repair device 100 and shaft 1230 of delivery system) includes using an access route selected from the group consisting of a femoral artery (femoral artery access route), a brachial artery, and a radial artery (paragraph [0075]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III (US 2017/0049571 A1) as evidenced by “MitraClip Transcatheter Edge-to-Edge Repair" in view of Kapadia (US 2018/0243087 A1).
Gifford, III discloses the invention substantially as claimed, as discussed above.  However, Gifford, III does not disclose the expandable member (heart valve repair device 100) to comprise a wireless sensor (claim 20) to detect and transmit a left ventricular pressure signal (claim 21).
Kapadia teaches an implantable used to treat mitral valve regurgitation (paragraph [abstract]).  The device may include a wireless pressor sensor used to detect and transmit a left ventricular pressure signal (intra-ventricular pressure) as a means for determining the performance of the implant and whether adjustment maybe required (paragraph [0056]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the wireless pressor sensor used to detect and transmit a left ventricular pressure signal (intra-ventricular pressure), as taught by Kapadia, on the expandable member (heart valve repair device 100), as disclosed by Gifford, III, in order to better determine the performance of the expandable member (heart valve repair device 100) and whether adjustment maybe required.
Allowable Subject Matter
Claim(s) 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
With respect to claim 25:
A method of fixation of native leaflets including:
Introducing a coaptation aid including an expandable member via a retrograde approach through the LVOT in a reduced cross-dimension/ delivery configuration, 
transitioning the expandable member to an expanded cross-dimension/ deployed configuration in which the expandable member contacts the ventricular side of an anterior leaflet of the mitral valve shifting the position thereof proximate a coapting configuration with the posterior leaflet of the mitral valve, 
delivering a fixation device to couple the leaflets of the mitral valve together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/Examiner, Art Unit 3774